Order filed December 19, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00704-CV
                                    ____________

                           LARRY M. CANTU, Appellant

                                        V.

                             MRS. CURRAN, Appellee


       On Appeal from the County Court at Law # 4 and Probate Court
                          Brazoria County, Texas
                     Trial Court Cause No. CI048941

                                    ORDER

      Appellant’s brief was due December 5, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
January 21, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).



                                       PER CURIAM